         Case 2:17-cv-02651-GMN-EJY Document 53-26 Filed 09/24/19 Page 1 of 3



   Marc J. Randazza (NV Bar No. 12265)
 1 Ronald D. Green (NV Bar No. 7360)
 2 Alex J. Shepard (NV Bar No. 13582)
   RANDAZZA LEGAL GROUP, PLLC
 3 2764 Lake Sahara Drive, Suite 109
   Las Vegas, NV 89117
 4 Telephone: 702-420-2001
   ecf@randazza.com
 5
   Attorneys for Defendants
 6
   Stephen Fairfax and MTechnology
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
   SWITCH, LTD.,                                  Case No.: 2:17-cv-02651-GMN-EJY
10
   a Nevada limited liability company,
11
                    Plaintiff,                    DECLARATION OF RONALD D.
12                                                GREEN IN SUPPORT OF REPLY IN
           vs.                                    SUPPORT OF REQUEST FOR
13                                                PRETRIAL CONFERENCE
   STEPHEN FAIRFAX; MTECHNOLOGY;
14 DOES 1 through 10; and ROE ENTITIES 11
15 through 20, inclusive,
16                  Defendants.

17

18          I, Ronald D. Green, Jr., under penalty of perjury, hereby declare as follows:
19          1.      I am a partner at the law firm Randazza Legal Group, PLLC and counsel for
20 Defendants MTechnology (“MTech”) and Stephen Fairfax in the above-referenced matter.
21          2.      I am over the age of 18 and I make the statements in this declaration pursuant to my
22 own first-hand knowledge and would be competent to testify to the statements made therein.
23          3.      While negotiating the language of a protective order, it was apparent that Switch, Ltd.
24 (“Switch”) would not agree to one that did not allow it to use highly sensitive documents about its
25 competitors outside of this litigation, and I believe that Switch continued to demand meet and confer
26 discussions to avoid explaining its intentions to the Court.
27
28                                                 -1-
                                      Declaration of Ronald D. Green
                                         2:17-cv-02651-GMN-EJY
         Case 2:17-cv-02651-GMN-EJY Document 53-26 Filed 09/24/19 Page 2 of 3




 1          4.      I spoke with Piers Tueller of Hutchison & Steffan about the proposed protective order
 2 in this case on July 31, 2019, prior to his appearance in this litigation with the Court.
 3          5.      On August 23, 2019, I spoke with Sam Castor about the language of the proposed
 4 protective order for the first time. While Mr. Castor and I could not agree on the language of the
 5 protective order, he did not submit his proposed protective order to the Court, despite insisting he
 6 would do so.
 7          6.      On August 29, 2019, Marc Randazza and I spoke with Sam Castor and Piers Tueller
 8 at Mr. Castor’s request. Specifically, Mr. Castor requested the conference so that the parties could
 9 discuss mutually acceptable language. However, during the call, Mr. Castor was uninterested in
10 negotiating mutually acceptable language. Instead, he demanded that Defendants accept Switch’s

11 proposed protective order draft.
12          7.      During meet and confer calls regarding the protective order, Sam Castor, for Switch
13 represented several times that Switch was going to use this case to obtain discoverable information to
14 sue Aligned Data Centers (“Aligned”).
15          8.      Despite repeated promises to do so, Switch has never provided Defendants with a list
16 of the trade secrets they allegedly misappropriated.
17          9.      When discussing the keyword list provided by Switch in April of 2019, Christopher

18 Austin explained to me that Switch’s in-house lawyers were not focused on this case and had not
19 reviewed the proposed keyword list before it was transmitted to me. Switch never provided
20 Defendants with a keyword list that had been reviewed and approved by Switch’s in-house lawyers.
21 …
22 …
23 …
24 …
25 …
26 …
27
28                                                  -2-
                                       Declaration of Ronald D. Green
                                          2:17-cv-02651-GMN-EJY
         Case 2:17-cv-02651-GMN-EJY Document 53-26 Filed 09/24/19 Page 3 of 3




 1          10.     When OpenText asked to speak with Stephen Fairfax about data collection, I informed
 2 its representatives and counsel for Switch that Mr. Fairfax could not intelligently discuss those issues
 3 without a competent list of keywords and allegedly misappropriated trade secrets. While those were
 4 never provided, I moved forward with negotiation of the e-discovery protocol, including by providing
 5 OpenText with answers to questions that it asked Mr. Fairfax during a telephone call between
 6 OpenText, Switch’s attorney, and me.
 7          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
 8 foregoing is true and correct.
 9
10          Executed on: 24th day of September, 2019.

11                                                                 /s/ Ronald D. Green
12                                                                 Ronald D. Green.

13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28                                                 -3-
                                      Declaration of Ronald D. Green
                                         2:17-cv-02651-GMN-EJY
